       Case 1:18-cv-03443-WMR-RGV Document 22 Filed 12/31/18 Page 1 of 5




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

KEN JOSEPH,
                           Plaintiff,
v.
EXPERIAN INFORMATION                             Civil No. 1:18-cv-03443-AT-RGV
SOLUTIONS, INC., TRANS UNION
LLC, EQUIFAX, INC., and EQUIFAX
INFORMATION SERVICES, LLC,
                           Defendants.
                       DEFENDANT TRANS UNION LLC’S
                    CERTIFICATE OF INTERESTED PERSONS
                   AND CORPORATE DISCLOSURE STATEMENT
            Pursuant to Local Rule 3.3, Trans Union LLC (“Trans Union”) hereby sets

forth the following:

            1.   The undersigned Counsel of Record for a party to this action certifies

that the following is a full and complete list of all parties in this action, including,

pursuant to FED. R. CIV. P. 7.1, any parent corporation and publicly held

corporation that owns 10% or more of stock in Trans Union:

                 • Ken Joseph, Plaintiff

                 • Experian Information Solutions, Inc., Defendant

                 • Equifax, Inc., Defendant

                 • Equifax Information Services, LLC, Defendant

                 • Trans Union LLC, Defendant
                                         1
3384498.1
       Case 1:18-cv-03443-WMR-RGV Document 22 Filed 12/31/18 Page 2 of 5




                 • TransUnion Intermediate Holdings, Inc.

                 • TransUnion

            2.   The undersigned further certifies that the following is a full and

complete list of all other persons, associations, firms, partnerships, or corporations

having either a financial interest in or other interest which could be substantially

affected by the outcome of this particular case:

            Trans Union LLC is a wholly owned subsidiary of TransUnion Intermediate

Holdings, Inc.        TransUnion Intermediate Holdings, Inc. is wholly owned by

TransUnion. TransUnion is a publicly traded entity. Investment funds affiliated

with T. Rowe Price Group, Inc., a publicly-traded entity, own more than 10% of

TransUnion’s stock.        No public company directly owns 10% or more of the

ownership in Trans Union LLC.

            3.   The undersigned further certifies that the following is a full and

complete list of all persons serving as a lawyer in this proceeding:

   Ken Joseph                               Alex M. Barfield
   596 Middleton Place                      alex.barfield@stantonlawllc.com
   Grayson, GA 30017                        Stanton Law, LLC
   (404) 831-8884                           410 Plasters Avenue NE, Suite 200
   Pro Se Plaintiff                         Atlanta, GA 30308-3243
                                            (404) 881-1288
                                            Counsel for Trans Union LLC




                                           2
3384498.1
       Case 1:18-cv-03443-WMR-RGV Document 22 Filed 12/31/18 Page 3 of 5




   Rebecca Crawford Reynolds               Kendall W. Carter
   rreynolds@jonesday.com                  kcarter@kslaw.com
   Jones Day                               King & Spalding, LLP
   1420 Peachtree Street, NE, Suite 800    1180 Peachtree Street, NE, 38th Floor
   Atlanta, GA 30309                       Atlanta, GA 30309
   (404) 581-8825                          (404) 572-2395
   (404) 581-8330 Fax                      Counsel for Equifax Information Services,
   Counsel for Experian Information        LLC and Equifax, Inc.
   Solutions, Inc.

                                          Respectfully submitted,


                                          /s/ Alex M. Barfield
                                          Alex M. Barfield
                                          Georgia Bar No. 037147
                                          Stanton Law, LLC
                                          410 Plasters Avenue NE, Suite 200
                                          Atlanta, GA 30308-3243
                                          Telephone: (404) 881-1288
                                          Email: alex.barfield@stantonlawllc.com
                                          COUNSEL FOR TRANS UNION LLC




                                          3
3384498.1
       Case 1:18-cv-03443-WMR-RGV Document 22 Filed 12/31/18 Page 4 of 5




                      LOCAL RULE 5. 1 CERTIFICATION

            I hereby certify that TRANS UNION LLC’S CERTIFICATE OF

INTERESTED PERSONS AND CORPORATE DISCLOSURE STATEMENT

has been prepared in Times New Roman 14-point font in accordance with Local

Rule 5.1.

                                          /s/ Alex M. Barfield
                                          ALEX M. BARFIELD




                                      4
3384498.1
       Case 1:18-cv-03443-WMR-RGV Document 22 Filed 12/31/18 Page 5 of 5




                             CERTIFICATE OF SERVICE

            I hereby certify that on December 31, 2018, I electronically filed the

foregoing document with the Clerk of the Court using the CM/ECF system which

will send notification of such filing to the following counsel of record:

Rebecca Crawford Reynolds                      Kendall W. Carter
rreynolds@jonesday.com                         kcarter@kslaw.com
Jones Day                                      King & Spalding, LLP
1420 Peachtree Street, NE, Suite 800           1180 Peachtree Street, NE, 38th Floor
Atlanta, GA 30309                              Atlanta, GA 30309
(404) 581-8825                                 (404) 572-2395
(404) 581-8330 Fax                             Counsel for Equifax Information Services,
Counsel for Experian Information               LLC and Equifax, Inc.
Solutions, Inc.

and I hereby certify that I have mailed by United States Postal Service the above

and foregoing document to the following non-CM/ECF participants:

Ken Joseph
596 Middleton Place
Grayson, GA 30017
(404) 831-8884
Pro Se Plaintiff


                                          /s/ Alex M. Barfield
                                          ALEX M. BARFIELD
                                          Georgia Bar No. 037147




                                           5
3384498.1
